Mr. Justice Beeese delivered the opinion of the Court. This was an action by scire facias on a recognizance brought in the Knox Circuit Court, and by appeal to this court. The pleadings in the cause present these questions : Is a mittimus void, if the committing magistrate does not indorse on it, in bailable cases, in what sum bail ought to be taken, though in the body of it, such sum is specified ? Second. Can an accused person who lias, by collusion and contrivance of the witnesses, the complainant and justice of the peace, been arrested and discharged on bail, be again arrested by a warrant issued by another justice of the peace and required to give bail in a larger amount for the same offense ? By section 206 of the criminal code, it is made the duty of the judge or justice committing a person to jail, charged with a criminal offense, to indorse on the warrant of commitment, in bailable cases, in what sum bail ought to be taken. The object of this provision is, manifestly, to inform the officer having the warrant, of the amount of bail proper to be taken in the particular case, he himself having no power to fix the amount. For this purpose, a strict compliance with the law is not indispensable, so that the officer gets this knowledge from the' warrant. If it is conveyed to him, by the written direction of the justice of the peace, appearing on the face, it ought to be regarded as efficacious as if it was on the back of the warrant. The limit of bail is fixed by the proper officer, and a knowledge of it conveyed to the arresting officer by the written direction of the magistrate in the body of the warrant, and this, we think, is a sufficient compliance with the statute. The third plea does not deny that the amount of bail was fixed by competent authority, nor that the officer took bail in the amount fixed, but only denies that the amount had been indorsed on the warrant, which was not sufficient. Trimble v. The State, 3 Ind. 151, and cases cited in note. The demurrer should have been sustained to this plea, but as the issue upon it was found for the plaintiff, he is not injured by overruling the demurrer. Upon the other question, we can entertain no doubt. The fact of collusion and connivance was distinctly found by the jury, and we think correctly, according to the evidence. The whole proceeding before Soles, was a made-up affair, the complaint on oath of the larceny being made by one who was employed as a tool by the friends of the accused, and who stated on the trial that he knew nothing whatever of the matter. The real party in interest, the owner of the property alleged to have been stolen, had previously entered his complaint before Cook, another justice of the peace, who issued a warrant thereon, and such proceedings were had in the due administration of the criminal laws of the State, as to result in the subsequent arrest of Bulson, and in a demand of bail in the sum of five hundred dollars, the offense charged being punishable by confinement in the penitentiary on conviction. When these proceedings were had before Cook, the former conviction of the same offense before Soles, was not alleged or set up by way of defense to the proceeding, but the same was acquiesced in by the accused. At this subsequent investigation, was the time to urge his previous conviction and holding to bail. It is now too late to urge any such objection. Nor was the first investigation conclusive. In the matter of John McIntire, 5 Gilm. 422. The justice had jurisdiction of the offense charged, and his action cannot be impeached now, for supposed illegality, as it is now a record of this court, and cannot be assailed. The name Frederick, in the replication to the fourth plea, is evidently a clerical error. Pardee v. Lindley, ante, 174. The replication in all its parts shows Isaac Bulson was the person arrested, and not Frederick. That name is in the replication by mistake, as is very evident. The jury have found the collusion charged, and we are satisfied with the finding. That question was fairly and fully submitted to them, and we will not disturb the verdict. The question permitted the State’s attorney to ask Soles, if any of the witnesses sworn before him on the examination, swore that Isaac Bnlson stole the cow, may be objectionable as leading, but as the answer was in the negative, that he could not tell what they swore to, but thought they did not swear directly that he stole the cow, no injury resulted to the defendants from the question in the form put, even if leading. At any rate, the merits being so clearly with the appellees, we would not reverse a just judgment for an error so slight as this, if this be an error. We can perceive no objections to the instructions given, nor to the modification of the defendants’ second instruction. As modified, it declared the law of the case under the issue made by the fourth plea. We have not been furnished in this case with any abstract of this record, which is very voluminous and very unskillfully made up, and would have been well warranted in disposing of the case in a summary way, for want of an abstract. In future cases, where abstracts shall be wanting, we will not search into the record to find the facts, but take them as we find them in the briefs, or dispose of the cases in the most summary way. There being no error in this record, the judgment is affirmed. Judgment affirmed.